SC Judicial Department




















 






	South Carolina

	JUDICIAL DEPARTMENT

	Text Only Page

	Site Map | Feedback

	
    Search:  
    
	






Home
Supreme Court
      
Overview
Justices
        	
Jean Hoefer ToalChief Justice
Costa M. Pleicones
Donald W. Beatty
John W. Kittredge
Kaye G. Hearn


Roster of Cases
Video Portal
Clerk's Office
Disciplinary Counsel
        	
Overview
Commission on Judicial Conduct
Commission on Lawyer Conduct
How to File a Complaint
Frequently Asked Questions
ABA Reports on the Lawyer and Judicial Disciplinary Systems


Bar Admissions
Library
Court Administration
History
Map & Location
Strategic Plan


Court of Appeals
  		
Overview
Judges
            	
John C. FewChief Judge
Thomas E. Huff
Paul E. Short, Jr.
H. Bruce Williams
Paula H. Thomas
Aphrodite K. Konduros
John D. Geathers
James E. Lockemy
Stephanie P. McDonald


Roster of Cases
Clerk's Office
Library
History
FAQs
Map & Location


Trial Courts
      
Circuit Court
            
Overview
Chief Admin Judges
Alphabetical List
Circuit Map
Judge Roster


Family Court
        	
Overview
Chief Admin Judges
Alphabetical List
Circuit Map
Judge Roster


Masters-In-Equity
        	
Overview
Alphabetical List
County Map
Judge Roster


Probate Court
        	
Overview
Alphabetical List
County Map
Judge Roster (Alpha)
Judge Roster (County)


Magistrates Court
        	
Overview
Chief Admin Judges
Alphabetical List
County Map
Judge Roster
Judge Roster by County
Summary Court Judges Benchbook


Municipal Court
        	
Overview
Alphabetical List
County Map
Judge Roster
Judge Roster by County
Summary Court Judges Benchbook


Court Reporters
        	
Circuit Court
Family Court
Court Reporter Manual


Court Rosters
Case Records Search


Court Officials
  	  
Clerks of Court
               	
Overview
Alphabetical List
County Map
Clerk Roster
Family Court Contacts
State Grand Jury
Circuit Court Fees
Family  Court Fees
Clerk of Court Manual


Registers of Deeds
               	
Overview
Alphabetical List
County Map
ROD Roster


Solicitors
Public Defenders


Opinions/Orders
  	
Published Opinions
           	
Supreme Court
Court of Appeals


Opinion Search
Advance Sheets
Unpublished Opinions
           	
Supreme Court
Court of Appeals


Unpublished Opinion Search
Judicial Advisory Opinions
Judicial Advisory Opinion Search
Court Orders
        	
All Court Orders
Administrative
Judicial/Legal Conduct
Court Rule Maintenance


Order Search


Calendar
  	
Monthly View
Terms of Court
Circuit Judge Assignments
Family Judge Assignments
Calendar Search








		2014-09-30-01 
	

The Supreme Court of South Carolina




In the Matter of Amy Landers  May, Respondent

          Appellate Case No. 2014-002048
        Appellate Case No. 2014-002050 





ORDER

The Office of Disciplinary Counsel petitions the Court  to transfer respondent to incapacity inactive status pursuant to Rule 28 of the  Rules for Lawyer Disciplinary Enforcement (RLDE) contained in Rule 413 of the  South Carolina Appellate Court Rules (SCACR).   The petition also seeks appointment of the Receiver, Peyre T. Lumpkin,  and the appointment of an attorney to assist the Receiver pursuant to Rule 31,  RLDE.  Respondent consents to the  issuance of an order transferring her to incapacity inactive status and to the  appointment of the Receiver and an attorney to assist the Receiver. 
IT IS ORDERED that respondent is transferred to  incapacity inactive status until further order of this Court.     
Respondent is hereby enjoined from taking any action  regarding any trust, escrow, operating, and any other law office account(s)  respondent may maintain at any bank or other financial institution, including,  but not limited to, making any withdrawal or transfer, or writing any check or  other instrument on the account(s).  
IT IS FURTHER ORDERED that Mr. Lumpkin is hereby  appointed to assume responsibility for respondent's client files, trust  account(s), escrow account(s), operating account(s), and any other law office  account(s) respondent may maintain.  Mr.  Lumpkin shall take action as required by Rule 31, RLDE, Rule 413, SCACR, to  protect the interests of respondent's clients.   Mr. Lumpkin may make disbursements from respondent's trust account(s),  escrow account(s), operating account(s), and any other law office account(s)  respondent may maintain that are necessary to effectuate this appointment.  Respondent shall promptly respond to Mr.  Lumpkin's requests for information and/or documentation and shall fully  cooperate with Mr. Lumpkin in all other respects.    

  Further, this Order, when served on any bank or other  financial institution maintaining trust, escrow, operating, and/or any other  law account(s) of respondent, shall serve as notice to the bank or other  financial institution that Peyre T. Lumpkin has been duly appointed by this  Court and that respondent is enjoined from making withdrawals or transfers from  or writing any check or other instrument on any of the account(s).
Finally, this Order, when served on any office of the  United States Postal Service, shall serve as notice that the Receiver, Peyre T.  Lumpkin, Esquire, has been duly appointed by this Court and has the authority  to receive respondent's mail and the authority to direct that respondent's mail  be delivered to Mr. Lumpkin's office.
The Court appoints Heather Cairns, Esquire, to assist  the Receiver in performing the duties imposed by Rule 31, RLDE.
The appointments shall be for a period of no longer  than nine months unless an extension of the period of the appointments is  requested.


 
s/Jean H. Toal                C.J.


Columbia, South Carolina
September 30,  2014